 THE WORKSHOP, INCORPORATEDThe Workshop, Incorporated and Local 200, GeneralService Employees' Union, S.E.I.U., AFL-CIOPetitioner. Case 3-RC-6900November 4, 1977DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn May 6, 1977, the Regional Director for Region3 issued a Decision and Order in the above-entitledproceeding in which he dismissed the petition on theground that the Employer is not an employer withinthe meaning of Section 2(2) of the Act because itperforms services which are intimately connectedwith the exempted operations of several governmen-tal entities. Thereafter, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, the Petitionerfiled a timely request for review of the RegionalDirector's decision on the grounds, inter alia, that hemade erroneous findings of fact and departed fromofficially reported Board precedent. By telegraphicorder dated July 5, 1977, the request for review wasgranted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review and findsthat a question affecting commerce exists concerningthe representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act for the followingreasons:The Employer is a not-for-profit corporationengaged in the operation of a sheltered workshopand rehabilitation facility in Menands, New York. Atthe hearing held on April 20, 1977, the Employer andthe Petitioner were in agreement as to the unitplacement of employees; ' the only disagreement waswhether the Employer was exempt from Boardjurisdiction.2The Employer asserted that it was exempt fromBoard jurisdiction because it provided servicesIn its petition, the Petitioner sought a single unit; however, at thehearing the Petitioner and the Employer agreed that certain employees wereprofessional employees and were therefore entitled to a separate vote, andthe parties entered into a stipulation concerning the unit placement andexclusion of all employee categories. Clients of the Employer are notincluded in the units stipulated to be appropriate.2 At the hearing. and again in its request for review, the Petitionerobjected to the introduction of evidence concerning the alleged connectionbetween the Employer's operations and the functions of various governmen-tal entities, based on the Petitioner's position that such evidence was233 NLRB No. 27authorized, encouraged, and funded by units of stateand local government, including services to childrenfrom local school districts. The Regional Directoragreed that the Employer was exempt, both becauseof the performance of functions authorized by statestatute and because of its services to handicappedjunior and senior high school students, and did notreach the question of whether the State or one of itssubdivisions exercised such substantial control overthe Employer's labor relations as to require that theBoard decline jurisdiction. In its request for review,the Petitioner contended that the record and Boardprecedent did not support the Regional Director'sconclusions. We find merit in the Petitioner'scontention.The Employer provides counseling, education,vocational training, employment, and placementservices for its clients, the majority of whom willalways require some sort of sheltered environment.An average of 300-325 clients are served daily, ofwhom approximately 60 percent are mentally retard-ed, 20 percent have psychiatric disorders as theirprimary disability, and the remainder have some typeof physical impairment. An unspecified number ofthe Employer's clients are students in junior andsenior high schools in the area who spend half oftheir schoolday in the Employer's workshop programas a supplement to their education. Many clients arewards of the State or receive some form of publicassistance. The Employer does not provide housing;clients may live with families, in group homes orhalfway houses, or in other institutions. Some clientsare participants in a work-release program from anearby state correctional facility and are bused toand from the Employer's facility daily. In the past,the Employer has also served patients in UnitedStates Veterans Administration hospitals, as well asmilitary dependents.Approximately 60 percent of the Employer's 1976budget of around $1.2 million came from paymentsfrom various governmental entities, including, interalia, the New York State Education Department'sOffice of Vocational Rehabilitation, the Albany andRensselaer County Community Mental HealthBoards, and the New York State Department ofCorrection. In the past, the Employer has alsoreceived funds from several Federal agencies. Ap-proximately $500,000 came from the Employer'sirrelevant once it had been established that the Employer met the Board'scommerce standards. We find that the evidence was properly admitted, asan enterprise which is "engaged in commerce" may nevertheless be exemptfrom Board jurisdiction by virtue of its relationship with an exemptgovernmental entity; see, e.g.. MTL Inc., 223 NLRB 1071 (1976). Asexpressed in fn. 6 of MTL, Inc., Chairman Fanning believes that, inassessing an enterprise's relationship with an exempt institution, the focusshould be on whether the enterprise has retained sufficient control over theemployment conditions of its employees so that meaningful bargaining cantake place.237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontracts with various private and governmentalcustomers for whom clients performed services in thesheltered workshop program, and some funds arereceived from the operation of the cafeteria in theEmployer's building and from voluntary contribu-tions to the United Fund which are channeled to theEmployer. The Employer is exempt from Federalincome taxes as an organization operating exclusive-ly for an educational purpose.Some of the payments which the Employer receivesfrom governmental entities come in the form ofgrants for specific purposes. For example, theEmployer received construction grants for its presentfacility from the United States Department ofHealth, Education and Welfare and the New YorkState Department of Mental Hygiene, and thesalaries of some staff members are partially reim-bursed by grants for those positions. Other incomefrom governmental sources comes in the form of feesfor service, based on the amount and type of servicesprovided by the Employer to each individual clientfor whom a particular agency is responsible.Based on the above, we find that the Employer'soperations are not so intimately connected with anexempted governmental function as to warrantdeclining jurisdiction. In reaching his conclusion tothe contrary, the Regional Director relied largely onthe exemption which was found in MTL, Inc., 223NLRB 1071 (1976). However, in our view that case isdistinguishable in that there the employer was foundto be so closely controlled by the city and county ofHonolulu as to be an instrumentality of the city.Therefore, while in that case as in the instant case thefunction performed was authorized by statute, theextensive control on which the Board relied in MTL,supra, is simply not present here. Rather, theEmployer, while performing certain functions, deter-mines for itself what level of services it will provide(and thereby sets the fees which will be paid to it forits services). The role of the State is limited toperiodic inspections and audits to insure that theEmployer meets minimum standards for the level ofreimbursement which the Employer receives (thereare four levels of reimbursement provided by theOffice of Vocational Rehabilition for evaluation,training, and placement, depending on the ratio ofqualified staff members to clients).In our opinion, the record also does not indicatesuch pervasive control over labor relations as torequire a finding that the Employer would be exemptfrom Board jurisdiction due to inability on theEmployer's part to engage in meaningful collective3 See Nichols Sanitation, Inc., 230 NLRB 834 (1977); JA-CE Company,Inc., 205 NLRB 578 (1973).4 See, e.g.. Mitchell School. Incorporated and Main Line Da>' School,Incorporated, 224 NLRB 1017 (1976). Overbrook Schoolfor the Blind. 213bargaining. Salary reimbursements for specificallyfunded positions are subject to a maximum set by thefunding agencies, but the Employer may pay highersalaries out of its other sources of income, andsalaries of other employees do not appear to beregulated. Even as to grant employees, agencies arenot involved in supervision, evaluation, assignment,discipline, or most other conditions of employment.They are involved in employee transfers only to theextent that they could veto a transfer into a fundedposition if the employee involved did not have thequalifications for that position. Agencies can suggestthat the Employer institute certain employee benefitprograms, but with the exception of benefits requiredof all employers (e.g., workmen's compensationinsurance) no governmental agency can require thatthe Employer institute any particular program. TheState has only an indirect influence on the hours ofwork of the Employer's staff members; the shelteredemployment program requires that clients work atleast 5 hours per day for at least 40 days over a 3-month period in order for the Employer to receivereimbursement, but the specific hours and daysduring which this will take place (and thereforeduring which staff members must be on the job) areset by the Employer.In light of the foregoing, we conclude that thelimited oversight by state and local governmentalagencies, designed to assure a minimum quality ofservice for the Employer's clients, does not deprivethe Employer of its effective control over laborrelations. The Employer retains virtually completecontrol over matters affecting conditions of employ-ment and is therefore capable of engaging inmeaningful collective bargaining.3In deciding to assert jurisdiction over the Employ-er, we are not unmindful that it provides services tolocal junior and senior high school students, whichthe school systems are apparently required toprovide. But, unlike cases involving services to schoolchildren in which the Board has found that it lacksjurisdiction,4the Employer here provides services tosuch school children only on a part-time basis, andthe children continue to attend their regularlyassigned schools during the portion of the day inwhich they are not at the Employer's facility.Additionally, services to school-age persons consti-tute only a portion of the services rendered by theEmployer. Finally, unlike the basic education pro-vided in the cited cases, the services provided by theEmployer are primarily in the vocational trainingarea.NLRB 511 (1974); and Pennsylvania Schoolfor the Deaf, 213 NLRB 513(1974), on which the Regional Director relied. For reasons expressed in fn. 9of Austin Developmental Center, Inc., 226 NLRB 134 (1976). ChairmanFanning agrees that these cases are inapposite to this area.238 THE WORKSHOP, INCORPORATEDWe therefore find that the following employees ofthe Employer may constitute a unit appropriate forpurposes of collective bargaining within the meaningof Section 9(b) of the Act: 5All regular full-time and regular part-time em-ployees of the Employer, including rehabilitationcounselors, social worker, vocational evaluators,placement counselor, business teacher, registerednurse, hourly supervisors, teacher's aide, mainte-nance aide, warehouse aide, truckdriver, book-keepers, secretaries, and receptionist; but exclud-ing the sales engineer, general production supervi-sor, salaried production supervisor, supervisor offood services, warehouse supervisor, maintenancesupervisor, executive director, assistant executivedirector, director of professional services, directorof production and training, office manager,assistant office manager, assistant productionmanager, administrative assistant, administrativesecretary, production control supervisors, and allmanagerial employees, confidential employees,guards, and supervisors as defined in the Act.The unit set out above includes professional andnonprofessional employees. However, the Board isprohibited by Section 9(b)(1) of the Act fromincluding professional employees in a unit withnonprofessionals unless a majority of the profession-al employees votes for inclusion in such a unit.Accordingly, we must ascertain the desires of theprofessional employees as to inclusion in a unit withnonprofessional employees.We shall therefore direct separate elections in thefollowing voting groups:Voting Group A: All regular full-time and regularpart-time professional employees of the Employ-er, including rehabilitation counselors, socialworker, vocational evaluators, placement counsel-or, business teacher, and registered nurse; butexcluding all nonprofessional employees, the salesengineer, general production supervisor, salariedproduction supervisors, supervisor of food ser-vices, warehouse supervisor, maintenance super-visor, executive director, assistant executive direc-tor, director of professional services, director ofproduction and training, office manager, assistantoffice manager, assistant production manager,administrative assistant, administrative secretary,production control supervisors, and all manageri-al employees, confidential employees, guards, andsupervisors as defined in the Act.I The units as set forth herein are in accord with the stipulations of theparties as to the status of the persons employed by the Employer.Voting Group B: All regular full-time and regularpart-time employees of the Employer, includinghourly supervisors, teacher's aide, maintenanceaide, warehouse aide, truckdriver, bookkeepers,secretaries, and receptionist; but excluding allprofessional employees, the sales engineer, gener-al production supervisor, salaried productionsupervisors, supervisor of food services, ware-house supervisor, maintenance supervisor, execu-tive director, assistant executive director, directorof professional services, director of productionand training, office manager, assistant officemanager, assistant production manager, adminis-trative assistant, administrative secretary, produc-tion control supervisors, and all managerialemployees, confidential employees, guards, andsupervisors as defined in the Act.The employees in Voting Group A will be askedtwo questions on their ballots:(1) Do you desire the professional employees to beincluded in a unit composed of all employees of theEmployer for the purposes of collective bargaining?(2) Do you desire to be represented for thepurposes of collective bargaining by Local 200,General Service Employees' Union, S.E.I.U., AFL-CIO?If a majority of the professional employees inVoting Group A vote "yes" to the first question,indicating their wish to be included in a unit withnonprofessional employees, they will be so included.Their votes on the second question will then becounted together with the votes of the nonprofession-al Voting Group B to determine whether or not theemployees in the whole unit wish to be representedby the Petitioner. If, on the other hand, a majority ofprofessional employees in Voting Group A voteagainst inclusion, they will not be included with thenonprofessional employees. Their votes on thesecond question will then be separately counted todetermine whether or not they wish to be representedby the Petitioner.The employees in the nonprofessional VotingGroup B will be polled to determine whether or notthey wish to be represented by the Petitioner.We now make the following findings in regard tothe appropriate unit:1. If a majority of the professional employeesvote for inclusion in the unit with nonprofessionalemployees, we find that the following will constitutea unit appropriate for purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:239 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll regular full-time and regular part-time profes-sional and nonprofessional employees of theEmployer in Voting Groups A and B; excludingmanagerial employees, confidential employees,guards, and supervisors as defined in the Act.2. If a majority of the professional employees donot vote for inclusion in the unit with nonprofession-al employees, we find that the following two groupsof employees will constitute separate units appropri-ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All regular full-time and regular part-time profes-sional employees of the Employer in VotingGroup A; excluding managerial employees, confi-dential employees, guards, and supervisors asdefined in the Act.All regular full-time and regular part-time non-professional employees of the Employer in VotingGroup B; excluding managerial employees, confi-dential employees, guards, and supervisors asdefined in the Act.[Direction of Election and Excelsior footnoteomitted from publication.]MEMBER MURPHY, dissenting:In disagreement with my colleagues, I would findthat the assertion of jurisdiction over this Employeris unwarranted for the reasons stated in my dissent inAustin Developmental Center, Inc., 226 NLRB 134(1976). In my opinion, providing state-mandatededucation to physically and mentally handicappedschool children renders the Employer essentially anadjunct to the public school system.As it appears that the staff which provides theEmployer's school-related services is not separatefrom the remainder of the Employer's staff, it isimpossible to separate this portion of the Employer'sservices from its other operations as the Board did inasserting jurisdiction over nonschool-related charterbus services in Roesch Lines, Inc., 224 NLRB 203(1976). It is therefore unnecessary to decide whetherother factors relied on by the Regional Directorwould be sufficient to prevent the assertion of Boardjurisdiction over the remainder of the Employer'soperation.Accordingly, I would affirm the Regional Direc-tor's Decision and Order and dismiss the petition.240